Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, including newly-cited Kapila et al. (US 2015/0197998) fails to teach or suggest a wellbore fluid composition (or associated method) that includes an oleaginous fluid forming a continuous phase; a non-oleaginous fluid forming a discontinuous phase; at least one emulsifier stabilizing an emulsion of the non-oleaginous continuous phase within the oleaginous continuous phase; and at least one viscosifier which is a water-hydratable polysaccharide, at a shear rate as specifically called for in the claimed combination. 
 	Kapila et al. teaches the fluid phase of the wellbore fluid is formed of an oleaginous liquid, substantially free of an aqueous component and substantially free of emulsifiers, but may contain some volume of a non-aqueous, non-oleaginous fluid. In yet another embodiment, the oil-containing wellbore fluid may be a direct emulsion where an oleaginous fluid is a discontinuous phase within an aqueous or non-oleaginous continuous phase formulated to be substantially free of emulsifiers or the like. Although there may be a xanthan viscosifier, the combination of such viscosifier with a different composition than the invention is not considered obvious.
 
Therefore, the cited prior art references alone or in combination, fail to teach the invention as claimed
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        6/2/2022